ON REHEARING GRANTED; JUDGMENT AMENDED

[Jan. 19, 1995]
In response to the applications for rehearing filed by defendants William Stamm, Michael O’Rourke, Duplantier, Hrap-mann, Hogan & Maher, L.L.P. and International Surplus Lines Insurance Company, we have examined the record and ascertained that these defendants filed exceptions of prescription and have not filed answers. Accordingly, they are entitled to a trial on the exceptions of prescription before a trial on the merits and the trial court’s ruling as to these defendants is reversed.